Citation Nr: 0111145	
Decision Date: 04/17/01    Archive Date: 04/23/01

DOCKET NO.  00-11 984A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. McBrine, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1965 to 
September 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1999 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina that denied the veteran's claim 
of entitlement to service connection for a low back 
disability. 


REMAND

The veteran and his representative contend that service 
connection is warranted for a low back disability.  
Specifically, the veteran contends that he hurt his back in 
service, and that he has had continuous back pain since that 
time.

The Board notes that there is an entry in the veteran's 
service medical records, dated April 17, 1967, which 
indicates that the veteran hurt his back moving field lights.  
The veteran was seen again for a back flare up on April 19, 
1967, at which time he indicated that driving seemed to cause 
him to have flare ups, but not walking.  At that time, the 
veteran was advised to continue hot soaking of his back, and 
his medications, and to discontinue truck driving.  The Board 
notes that there are no other service medical records that 
indicate the veteran had any other trouble with his back.  
The veteran reported, in his August 1967 report of medical 
history, that he did not suffer from recurrent back pain.  
Further, the veteran's separation examination dated August 
1967 does not contain any note of any back problem the 
veteran was suffering from at the time.

Moreover, though the veteran alleged, in his substantive 
appeal dated June 2000, that he was treated in 1968 and 1974 
for his back condition, the veteran indicated that those 
records were unavailable.  The veteran did submit outpatient 
treatment records and a letter from William L. Koehler, D.C., 
which indicated that he had been seen as early as 1983, 
however, while that letter indicates that the veteran was 
treated for various spinal conditions, it also indicates that 
the veteran was first in 1983 for evaluation and treatment of 
neck, shoulder, and right arm pain.  Although the veteran was 
requested, in a letter dated May 1999, to submit further 
medical evidence regarding treatment for his low back 
condition, the veteran submitted no evidence dated earlier 
than 1983, 16 years after his discharge from the service.  

However, the Board notes that there has recently been a 
change in the law.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  Among other things, this 
law eliminates the concept of a well-grounded claim, 
redefines the obligations of the Department of Veterans 
Affairs (VA) with respect to the duty to assist, and 
supercedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, ___.  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).   

In the instant case, the veteran has submitted several lay 
statements concerning the veteran's back disability, which do 
tend to indicate that, in their opinions, the veteran's back 
problems appeared to start in the military.  Further, there 
is current evidence of some back disability, as the report of 
an MRI of the spine, dated May 1999, indicates that the 
veteran was diagnosed with mild scoliosis, and disc 
degeneration at L4-5 and L5-S1, without evidence for frank 
disc herniation or neural compromise.  As the veteran had 
some back injury in service, as he currently has a back 
disability, and as he has submitted lay evidence indicating 
that these symptoms may be related to service, the Board is 
of the opinion that a VA examination of the veteran should be 
conducted, in order to determine the nature and etiology of 
the veteran's back disability.  

As such, and mindful of the new law, the Board is of the 
opinion that this claim must be remanded to ensure that the 
notice provisions of the Veterans Claims Assistance Act are 
complied with, and as well to obtain a medical opinion as to 
whether any back disability the veteran suffers from is 
related to service.  Prior to doing so, all available records 
reflecting treatment and evaluation of his back disability 
should be secured, so that the examiner's opinion is based on 
a complete history.

As such, this case is REMANDED for the following development:

1. The RO should take the appropriate 
steps to obtain and associate with the 
record all outstanding pertinent 
medical records from VA or other 
source(s) or facility(ies) identified 
by the veteran.  If any requested 
records are not available, or the 
search for such records otherwise 
yields negative results, that fact 
should be noted in the veteran's 
claims file, and he and his 
representative so notified.  

2. The veteran is also free to submit any 
pertinent medical or other records in 
his possession, and should be provided 
the opportunity to do so.  In this 
regard, he should be advised that he 
should indicate all sources of medical 
care or evaluation for his back 
disability from the time of his 
discharge from military service.  Such 
may take the form of employment and 
insurance examinations, and any 
records compiled in association with 
claims for benefits such as Social 
Security or workers' compensation 
benefits.  

3. After associating with the claims file 
all records received pursuant to the 
development requested in the 
paragraphs above, the RO should have 
the veteran scheduled for a 
comprehensive VA orthopedic 
examination in order to ascertain the 
nature and severity of his back 
disability.  It is imperative that the 
physician who is designated to examine 
the veteran reviews the evidence in 
his claims folder, including a 
complete copy of this REMAND.  The 
examination report should reflect 
consideration of the veteran's 
documented, relevant medical history.  
All appropriate tests and studies 
should be conducted, and all clinical 
findings and diagnoses should be 
reported in detail.  The examiner 
should offer an opinion, with respect 
to any back disability diagnosed, as 
to whether it is as least as likely as 
not that any back disability the 
veteran suffers from was either 
incurred or aggravated in service, or 
is due to other, non-service related, 
incidents or injuries.  The complete 
rationale for each opinion expressed 
must be provided. 

4. To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with 
this REMAND.  If any action is not 
undertaken, or is taken in a deficient 
manner, appropriate corrective action 
should be undertaken.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

5. The RO must also review the claims 
file and ensure that all notification 
and development action required by the 
Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475 is 
completed.  In particular, the RO 
should ensure that the new 
notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, and 5107) are 
fully complied with and satisfied. 

6. Following completion of the foregoing, 
and any other development deemed 
warranted by the record, the RO should 
again consider this claim on the basis 
of all pertinent medical evidence of 
record and legal authority.  The RO 
should provide clear reasons and bases 
for its determinations, addressing all 
concerns noted in this REMAND. 

7. If this claim remains denied, the 
veteran should be provided with an 
appropriate supplemental statement of 
the case and afforded the applicable 
time period for response before the 
claims file is returned to the Board 
for further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




